Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
According to the response filed on 08/18/2022, claims 1-12 are pending, and claim 1 has been amended.
Response to Amendment
The application has been transferred to Examiner Shirley Jian for further prosecution,
The 35 USC 101 rejection is withdrawn.
Regarding the 35 USC 103 rejection based on Brauers (WO 2008/096307) and Pipke (US 2015/0186602), the Applicant’s response has been fully considered but are not persuasive for the following reasons.
To claim 1, the Applicant argues that Brauers fails to teach the “single stationary sensor device” because the Brauers discloses multiple comprehensive sensor data collection using sensors 2, 3 and 4. 
Under the broadest reasonable interpretation, the current claim limitation “wherein the single stationary sensor device comprises a single sensor arrangement” is a functional limitation and does not preclude the reference from having more than one sensor devices. Brauers teaches at least a single stationary sensor device, i.e. bed foil sensor 2 or bed post sensor 3. The claim does not include any limitations with regard to which types of sensor/data are included or precluded; thus, Brauers is sufficient to meet the broadest reasonable interpretation of the argued limitation. The Examiner also notes that Brauers supports using a single stationary sensor device in pg. 6, ll. 5-9: “In principle, a single sensor, like the bed foil or a bed post sensor, can be used to detect, for example, movements caused by activity of the sleeping user, in particular caused breathing and by heart movements.” 
Furthermore, with regard to claim interpretation “wherein the first set and second set are sequential in time to obtain around-the-clock monitoring of quantitative health data of the user” this is also a functional limitation of the intended use of the recited system. The structural components of this system is not affected by whether the first set and the second set of data are sequential in time. That is, the claim requires the recited system to be capable of acquiring a first set of data acquired by stationary device at night and a second set of data acquired by a wearable device during the day time, thus the first and second set data are sequential in time to obtain the around-the-clock monitoring of quantitative health data of the user. This is met by Brauers, which teaches bed foil sensor 2 or bed post sensor 3 capable of acquiring night time data including: heart rate, heart rate variability, breathing rate, and activity (pg. 12, ll.30- pg.13, ll.21), and wearable devices 1 and 5 adapted to be worn and capable of acquiring day time data (pg. 13, ll.6-7).
See new grounds of rejections below.

Claim Objections
Claims 2, 5, 8, 9 and 12 are objected to because of the following informalities:  
These claims 2, 5, 8 and 9 all recite “the stationary sensor device”, this limitation should be amended to “the single stationary sensor device” since claim 1 has been amended.
Claim 12 is objected to as the limitation for Markush group is incorrect. The Applicant should following the proper format according to MPEP 2117 I, such as follows: the wearable tracker is selected from the group consisting of a smartphone, a watch and a chest-worn device.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauers et al. WO 2008/096307 (hereinafter “Brauers”, previously cited).
Regarding claim 1, Brauers teaches a system for monitoring quantitative health data of a user, the system comprising: 
a single stationary sensor device (bed foil sensors 2 or bed post sensor 3, and hub 7; Brauers supports “single sensor” system, see pg.6, ll.5-9) for monitoring a first set of quantitative health data (pg.6, ll.5-9: “In principle, a single sensor, like the bed foil or a bed post sensor, can be used to detect… movements caused by activity of the sleeping user in particular caused by breathing and by movements. Using appropriated signal processing methods, information like breathing rate, activity level, heart rate and even heart rate variability can be deduced from this one sensor”) of the user when the user is resting in bed (the sensors 2 or 3 are embedded in bed and inherently meets the functional limitation/intended use); and 
a wearable tracker (wearable clothing sensor 1 or wearable sensor 5, and second hub 8) for monitoring a second set of quantitative health data of the user 10when the user is resting (pg.5, ll.22-pg.6, ll.4, detects ECG, respiration, and activity, during daytime and night time, also see pg.13, ll.7-10); 
wherein the wearable tracker is configured to be worn by the user (pg.5 ll.22-29 teaches various ways clothing sensor/wearable sensor can be worn by clothing or strap);
wherein the single stationary sensor device comprises a single sensor arrangement (see pg.6, ll.5-9 regarding single sensor arrangement); 
wherein the first set and second set are sequential in time obtain around-the-clock monitoring of the quantitative health data of the user (pg.12, ll.30-pg.13, ll.21, bed foil sensor 2 or bed post sensor 3 capable of acquiring night time data including: heart rate, heart rate variability, breathing rate, and activity, and wearable devices 1 and 5 adapted to be worn and capable of acquiring day time data; this is sufficient to meet the intended use of this functional limitation).  
15 Regarding claim 2, Brauers teaches the system of claim 1, further comprising a system manager comprising a computing device (processing unit 10) for acquiring the first set of the quantitative health data of the user from the stationary sensor device (pg. 7, ll.5-13 teaches that the first hub 7 for the bed sensors send data wirelessly to processing unit 10).  
Regarding claim 5, Brauers teaches the system of claim 1, wherein the stationary sensor device comprises a first sensor (bed foil sensors 2 or bed post sensor 3, pg.4, ll.26-pg.5, ll.8 electret foil sensor that detects pressure changes) and 25the wearable tracker comprises a second sensor (pg.5, ll. 27-29 and pg. 6 ll.2-3 teaches a chest based ECG textile electrode and 3-accelerometer as part of the wearable device/tracker), the first sensor and the second sensor comprising different sensor types (see earlier citations in this claim).  
Regarding claim 7, Brauers as modified teaches the system of claim 2, wherein the computing device (processing unit 10) acquires the second set of the quantitative health data of the user from the wearable tracker.  (pg.7, ll. 5-13 teaches that the second hub 8 for the wearable sensor can also send data wirelessly to processing unit 10).  
Regarding claim 12, Brauers as modified teaches the system of claim 1, wherein the wearable tracker is selected from a smartphone, a watch, or a chest-worn device (pg.5, ll.26-29 teaches that the wearable sensor device includes ECG textile electrode in the chest area making it a chest-worn device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brauers as applied to claim 2 above, and further in view of Baarman US 2014/0335490 (previously cited).
Regarding claim 3, Brauers as modified teaches the system of claim 2, wherein wearable tracker (wearable clothing sensor 1 or wearable sensor 5) comprises a rechargeable power source (pg.6, ll.30 -pg.7, ll. 5 second hub which is part of the wearable clothing sensors 1 or 5 can include a rechargeable battery that can use contactless charging). Brauers does not explicitly teach that 20the system manager comprises a charger for charging the rechargeable power source. Baarman teaches a smart hub, the equivalent of the claimed system manager, that comprises a charger for charging the rechargeable power source (Baarman [0343] teaches a smart hub can be used to charge wirelessly components while transferring data to the hub where those components can be wearable sensors see [0203]). In view of the teachings of Baarman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wireless charger as is disclosed by Baarman to the system manager taught by the combination of Brauers in order to combine data syncing and charging needs for the wearable device in to a single unit (Baarman [0351]).  
Regarding claim 4, Brauers as modified teaches the system of claim 3, wherein the charger is an inductive charger (Baarman [0118] charging used by systems such as the smart hub/base station can be inductive wireless charging.)  It would have been further obvious to one of ordinary skill in the art to use inductive wireless charging as taught by Brauers to the wearable device and system manager in order to charge the wearable device in a contactless way as suggested by Brauers pg.7, ll.4-5).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brauers as applied to claim 5 above, and further in view of Kahn US 2010/0056872 and in view Suzuki US 2007/0106183 (both previously cited).
Regarding claim 6, Brauers as modified teaches the system of claim 5, but does not explicitly teach that the first sensor comprises a ferroelectret film and the second sensor comprises microelectromechanical system.  
Kahn teaches monitoring device that uses microelectromechanical system accelerometers (Kahn [0002]). In view of the teachings of Kahn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include MEMS accelerometer as is disclosed by Kahn in place of the accelerometer in the wearable device taught by the combination of Brauers because MEMs bases sensors have a small size, cost and power consumption (Kahn [0002]).
Suzuki teaches a stationary bed sensor (1301) that comprises a ferroelectret film (Suzuki [0115] teaches the use of shape of a tape by forming high molecular piezoelectric material, such as polyvinylidene fluoride, also known as PVDF, in a shape of thin film and attaching flexible electrode layers to both sides of the thin film.  The applicant’s specification p. 18 ll. 20-21 indicates that PVDF is ferroelectret material).
In view of the teachings of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ferroelectret bed sensor as is disclosed by Suzuki to bed sensor taught by the combination of Brauers in order to detect chest and abdomen vibrations related to heart rate and other physiological functions (Suzuki [0115])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brauers as  applied to claim 1 above, and further in view of Pugh US 2017/0358942 (previously cited).
Regarding claim 8, Brauers teaches the system of claim 1, further comprising a first system manager comprising a first computing device for acquiring the quantitative health data of the user from the stationary sensor (See the rejection of claim 2)
 Brauers does not explicitly teach 5a second system manager comprising a second computing device for acquiring quantitative health data of the user from the stationary sensor.  
Pugh teaches a monitoring system where a second system manager comprising a second computing device for acquiring quantitative health data of the user from the stationary sensor (Pugh [0182;0184-0185; 0189-0188] teaches two different devices – smart device 1500 and person device 1590 which are equivalent to the first and second computing devices since both are able to received data from the biomedical device 1510, the wearable sensor equivalent,  and/or bed device 1570, stationary sensor equivalent). In view of the teachings of Pugh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second system manager device as is disclosed by Pugh to the monitoring system taught by the combination of Brauers in order to provide more options for transmitting and provide additional functions to the user (Pugh [0184-0185; 0188]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brauers as applied to claim 1 above, and further in view Suzuki US 2007/0106183 and in view of Ando US 2007/0112283 (both previously cited).
Regarding claim 9, Brauers as modified teaches the system of claim 1, wherein the stationary sensor device comprises a sensor (Brauers pg.5, ll.10-14)
Brauers does not explicitly teach that the sensor comprises a ferroelectret film having an active sensor section and an inactive sensor section, 10the active sensor section placed proximate to the user and the inactive sensor section being proximate to an interference source.  
Suzuki teaches a stationary bed sensor (1301) that comprises a ferroelectret film (Suzuki [0115] teaches the use of shape of a tape by forming high molecular piezoelectric material, such as polyvinylidene fluoride, also known as PVDF, in a shape of thin film and attaching flexible electrode layers to both sides of the thin film.  The applicant’s specification p. 18 ll. 20-21 indicates that PVDF is ferroelectret material). In view of the teachings of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ferroelectret bed sensor as is disclosed by Suzuki to bed sensor taught by the combination of Brauers in order to detect chest and abdomen vibrations related to heart rate and other physiological functions (Suzuki [0115])
Ando teaches a PVDF sensor, the equivalent to the one taught by Suzuki, where the ferroelectret film having film having an active sensor section (10a, detector portion) and an inactive sensor section (10b – wiring portion.  Ando [0059] teaches that both are formed of the same material, the PVDF), 10the active sensor section placed proximate to the user and the inactive sensor section being proximate to an interference source ([0060] teaches that 10b is located at high stress/interference locations where as Fig 9A shows that 10a is located in proximal to the user).  In view of the teachings of Ando, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to include active and in active sections in the PVDF film as is disclosed by Ando to the PDVF bed sensor taught by the combination of Brauers and Suzuki in order to improve the overall functionality of the sensor by reducing possible noise (Ando [0060]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brauers, Suzuki US 2007/0106183 and Ando US 2007/0112283 as applied to claim 9 above, and further in view of Grumm US 2007/0205701 (previously cited).
Regarding claim 10, Brauers as modified teaches the system of claim 9, but does not explicitly teach that the active sensor section comprises a plurality of ferroelectret film layers for increased sensitivity. (The examiner notes that the sensitivity is interpreted as result of the structure and therefore a structure with a plurality of ferroelectret film layers would result in the increased sensitivity).
Grumm does teach a pressure sensitive PVDF composite with a plurality of ferroelectret film layers for increased sensitivity (Gumm Fig 15 shows a composite material consisting of two PVDF film layers 122 and 124 see also [0041]). In view of the teachings of Grumm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include plurality of ferroelectret film layers as is disclosed by Grumm to PDVF bed sensor taught by the combination of Brauers, Suzuki, and Ando in order to produce a sensor that is cost efficient (Grumm [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brauers, Suzuki US 2007/0106183 and Ando US 2007/0112283 as applied to claim 9 above, and further in view of Moore US 2017/0049367 (previously cited).
Regarding claim 11, Brauers as modified teaches the system of claim 9, but Brauers does not explicitly teach comprising a webbed tubing, wherein the active sensor section is disposed in the webbed tubing to protect from damage (Moore [0009; 0022] teaches a flexible envelope moisture impervious, generally rectangular envelope is made to contain the metalized PVDF film strip and Moore teaches the material can include webbing see claim 3 of Moore).  In view of the teachings of Moore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tubing/envelope around the sensor film as is disclosed by More to the bed sensor taught by the combination of Brauers, Suzuki, and Ando in order to provide additional protection to the film sensor (Moore [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both of the following references can be applied in individual 102 rejections against at least the independent claims:
Auphan et al. US 2016/0015315 A1 discloses a system for sleep monitoring including a single stationary sensor device (Figs. 1a-1b: 2) and a wearable tracker (Fig. 4: 8). Also see [0057-0052, 0066-0068]
Rantala US 2009/0312612 A1 teaches a system for sleep monitoring including a single stationary sensor device (recording mattress 12, [0017-0018]) adapted for acquiring BCG data, and a wearable tracker (smartwatch 15, [0020]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 25, 2022